Motion Granted; Vacated and Remanded and Memorandum Opinion filed
September 13, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00552-CV

 EDMUNDO TIJERINA, JR. AND ROYAL CAR WASH, INC., Appellants
                                        V.

   PLAINSCAPITAL BANK, AS SUCCESSOR IN INTEREST TO FIRST
                  NATIONAL BANK, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-17386

                 MEMORANDUM OPINION

      This is an appeal from a judgment signed April 15, 2016.

      On August 5, 2016, the parties filed a joint motion for dismissal seeking to:
(1) vacate the judgment of the 157th District Court of Harris County, Texas in
Cause Number 2014-17386; (2) dismiss the claims of all parties with prejudice
such that they take nothing by way of their claims; and (3) find that the parties
shall each bear their own costs and fees. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, we vacate the judgment signed April 15, 2016, and we remand
the cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                              PER CURIAM




Panel consists of Justices Jamison, McCally, and Wise.




                                          2